    Case 1:19-cr-00358-PKC Document 1-1 Filed 08/08/19 Page 1 ofFILED
                                                                2 PageID #: 11
                                                                              IN CLERK'S OFFICE
                                                                          U.S. DISTRICT COURT E.D.N.Y.


CR 19-358                                                                * AUG - 8 2019 *
                           I        INFORMATION SHEET
 IRIZARRY, CHJ.                UNITED STATES DISTRICT COURT
                                                                          Brooklyn office
        GOLD, MJ.              EASTERN DISTRICT OF NEW YORK

  1.      Title of Case: United States v. TAWANNA HILLIARD and TYOUAN HILLIARD

  2.      Related Magistrate Docket Number(s): n/a

  3.      Arrest Date:   n/a


  4.      Nature of offense(s): |X| Felony
                                  □    Misdemeanor


  5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
          E.D.N.Y. Division of Business Rules): Possibly related to USA v. Watson 18-cr-637

  6.      Projected Length of Trial:   Less than 6 weeks         IX|
                                       More than 6 weeks      □


  7.      County in which crime was allegedly committed: Kings County
          (Pursuant to Rule 50.1(d) of the Local E.DkKY. Dt\ ision ofjBggiiiggslRules)
  8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
          pending or initiated before March 10, 2012.'                 DYes M No

  9.      Has this indictment/information been ordered sealed?         |X| Yes □ No


  10.     Have arrest warrants been ordered?                           IE Yes DNo


  11.     Is there a capital count included in the indictment?         □Yes M No

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                               By:
                                                      Jennifer
                                                      Drew;
                                                      Nicholas /. Mdscbw
                                                      AssUt^U.S. Attorneys
                                                      (718) 254-7000

          Judge Brodie will not accept cases that were initiated before March 10, 2012.



  Rev. 10/04/12
 Case 03JW
      1:19-cr-00358-PKC Document 1-1 Filed 08/08/19 Page 2 of 2 PageID #: 12
   .   .         J.K)
. .i; i -J-. H


                 91]    ■A                                            ■   1

                                                        9 HD YfiRAIiill
                                                              XM^CLIOO ^
